Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 20 are presented for examination.
Claims 1 - 20 are rejected.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811497129.2, filed on 12/07/2018.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 03/27/2020, 07/23/2020 and 09/24/2020 are being considered by the examiner.
Claim Objections
3.	Claims 2 and 14 is objected to because of the following informalities:
“The method as claimed claim 1” should read “The method as claimed in claim 1”
“An electric scooter as claimed in claim 11, the computer program” should read “An electric scooter as claimed in claim 11, wherein the computer program”
“The method as claimed in claim 1 in running” should read “The method as claimed in claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: yes).

Step 2A Prong One: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including:  acquiring, establishing and sending information are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of acquiring, establishing and sending information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. There is nothing in the claim element that precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements includes an electric scooter unlocked by a target account. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the 

6.	Dependent claims 2-6 include the steps of “acquiring the position information and the signal strength information” (Claims 2 and 3), “establishing the corresponding relationship between the position information and the signal strength information” (claim 4), and “sending the corresponding relationship to the target client” (Claim 5 and 6), “detecting a target operation” (Claim 6), (thus the claims are to a process).
Step 2A Prong One: Claims 2-6 depend on claim 1 and recite the limitation of “acquiring the position information and the signal strength information” (Claims 2 and 3), “establishing the corresponding relationship between the position information and the signal strength information” (claim 4), and “sending the corresponding relationship to the target client” (Claim 5 and 6), “detecting a target operation” (Claim 6). These claims recite an abstract idea which is directed to mental process.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 2-6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as discussed in Step 2A Prong Two. The additional limitations recited in the dependent claims 2-6 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6 are not patent eligible.

Step 1: yes).

Step 2A Prong One: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 11 including:  acquiring, establishing and sending information are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of acquiring, establishing and sending information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. There is nothing in the claim element that precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements includes an electric scooter unlocked by a target account. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the 

8.	Dependent claims 12-14 include the steps of “acquire the position information” (Claims 12), “detect the signal strength information” (Claims 12), “receive the position information and the signal strength information” (claim 13), “detect a target operation” (Claim 14) and “send out prompt information” (claim 14), (thus the claims are to a process).
Step 2A Prong One:  12-14 depend on claim 8 and recite the limitation of “acquire the position information” (Claims 12), “detect the signal strength information” (Claims 12), “receive the position information and the signal strength information” (claim 13), “detect a target operation” (Claim 14) and “send out prompt information” (claim 14). These claims recite an abstract idea which is directed to mental process.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 12-14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as discussed in Step 2A Prong Two. The additional limitations recited in the dependent claims 12-14 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 12-14 are not patent eligible.


The claim recites limitation “a storage medium”, the applicant does not cite a non-transitory term, it could be interpreted as carrier wave. It is suggested that the applicant to amend the claim 19 to include non-transitory term.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“Acquiring module” in claims 11, 12 and 13
“Establishing module” in claim 11
“Sending module” in claim 11
“First detecting module” in claim 14
“Prompting module” in claim 14
“Second detecting module” in claims 15, 16, 17 and 18
“Determining module” in claims 15, 16, 17 and 18
“Control module” in claims 15, 16, 17 and 18
“Acquiring unit” in claim 12
“Detecting unit” in claim 12
“Receiving unit” in claim 13
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On page 12 of the instant spec, it reads “It is to be noted that the above modules may be implemented via software or hardware”. This means that the modules can be implemented as software. Hence, there are no structural aspects described in the specification that perform these functions.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claim limitations listed above for claims 11-18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 11-18 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 1-5, 11-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US Patent Publication No. 20150281906) in view of Luke (US Patent Publication No. 20170039631).
21.	Regarding claim 1, Tseng teaches a method for acquiring information, comprising acquiring position information (Paragraph 0012, “The navigation system 130 may be configured to determine a position of the vehicle 100, such as a current location of the vehicle 100”) and signal strength information of a target position on a moving path of an electric scooter, wherein the signal strength information is used for indicating a signal strength of a wireless signal at the target position (Paragraph 0015, “The processing device 135 may determine the current location from the navigation system 130 and the communication quality from the communication interface 120. The communication quality may be based on any number of factors such as, e.g., a signal strength”);
establishing a corresponding relationship between the position information and the signal strength information (Paragraph 0015, “The processing device 135 may associate each communication quality determined with a location”); and,
sending the corresponding relationship to a target client to display the location information and the signal strength information on the target client (Paragraph 0011, “Data concerning communication quality may be collected by multiple vehicles and aggregated in a database at the remote server 105. The remote server 105 may periodically transmit updated connectivity maps to one or more vehicles 100”).
Tseng does not explicitly teach that the vehicle is a scooter and that the target client is logged in to a target account.
Luke teaches that the vehicle is a scooter (Luke Paragraphs 0055 and 0059, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters”) and that the target client is logged in to a target account (Luke Paragraph 0069, “The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters and motorbikes represented by electric vehicle 110 in place of combustion engine scooters and motorbikes, thereby alleviating air pollution, as well as reducing noise”). Having the client login to an account provides convenience of accessing, reserving and paying for the scooter (Luke Paragraph 0069, “The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use. The user's account may be tied to a credit card, subscription or other account of the user to be charged for the temporary use of the electric vehicle 110””).

22.	Regarding claim 2, Tseng modified by Luke further teaches a method wherein acquiring the position information and the signal strength information of the target position on the moving path of the vehicle unlocked by the target account comprises acquiring the position information by using a global positioning service (GPS) system (Tseng Paragraph 0012, “The navigation system 130 may include a Global Positioning System (GPS) receiver configured to triangulate the position of the vehicle 100”); and,
detecting the signal strength information by using a first wireless communication device (Tseng Paragraph 0015, “The processing device 135 may determine the current location from the navigation system 130 and the communication quality from the communication interface 120. The communication quality may be based on any number of factors such as, e.g., a signal strength”).
Tseng does not explicitly teach that the vehicle is a scooter.
The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters”) and that he scooter has a GPS system (Luke Paragraph 0066, “The mobile device of the user, the user interface or navigation system of the electric vehicle, and/or the electric vehicle sharing management system server 106 may be informed of the location of the electric vehicle 110 at any time by GPS signals or other location data sent from a GPS module disposed in the electric vehicle 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the vehicle being a scooter. Electric scooters are common in many places and provide convenience while also having little to no emissions (Luke Paragraph 0055, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters and motorbikes represented by electric vehicle 110 in place of combustion engine scooters and motorbikes, thereby alleviating air pollution, as well as reducing noise”).

23.	Regarding claim 3, Tseng modified by Luke further teaches a method wherein acquiring the position information and the signal strength information of the target position on the moving path of the electric scooter unlocked by the target account comprises receiving the position information and the signal strength information of the electric scooter from an electric scooter other than the electric scooter (Paragraph 0011, “Some or all of the connectivity map stored in the memory device 125 may be generated from partial or whole connectivity maps received from other vehicles via a vehicle-to-vehicle communication protocol. In some possible approaches, the connectivity map may be received from the remote server 105”, The connectivity map contains both position and location information).

	Luke teaches a second wireless communication device mounted on the electric scooter (Luke Paragraph 0089, “The communications subsystem 406 may, for example, include one or more modems 452, or one or more Ethernet or other types of communications cards or components 454”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the second communication device. Having multiple communication devices ensures redundancy in case of failure of one of the devices (Luke Paragraph 0059, “may have multiple communicable couplings… to provide redundant and/or failover communications capabilities”).

24.	Regarding claim 4, Tseng modified by Luke further teaches a method wherein after establishing the corresponding relationship between the position information and the signal strength information, the method further comprises saving the established corresponding relationship to the electric scooter (Tseng Paragraph 0015, “The processing device 135 may associate each communication quality determined with a location, and store the associated communication quality and location in a database in the memory device 125 as the connectivity map”).

25.	Regarding claim 5, Tseng further teaches a method that comprises sending the corresponding relationship via a target server (Tseng Paragraph 0011, “The remote server 105 may periodically transmit updated connectivity maps to one or more vehicles 100”).
	Tseng does not teach the target client logged in by using the target account.
The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the the target client logging into an account. Having the client login to an account provides convenience of accessing, reserving and paying for the scooter and also ensures that the correct information is being sent by or received by the correct client (Luke Paragraph 0069, “The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use. The user's account may be tied to a credit card, subscription or other account of the user to be charged for the temporary use of the electric vehicle 110””).

26.	Regarding claim 11, Tseng modified by Luke teaches an electric scooter, comprising a memory and a processor, wherein the memory stores a computer program (Tseng Paragraph 0009, “The system 115 includes a communication interface 120, a memory device 125, a navigation system 130, and a processing device 135”, Fig. 2), the computer program is configured to execute the following program modules when being executed by the processor
an acquiring module, configured to acquire position information Tseng (Paragraph 0012, “The navigation system 130 may be configured to determine a position of the vehicle 100, such as a current location of the vehicle 100”) and signal strength information of a target position on a moving path of an electric scooter, wherein the signal strength information is used for indicating a signal strength of a wireless signal at the target position (Tseng Paragraph 0015, “The processing device 135 may determine the current location from the navigation system 130 and the communication quality from the communication interface 120. The communication quality may be based on any number of factors such as, e.g., a signal strength”);
an establishing module, configured to establish a corresponding relationship between the position information and the signal strength information (Tseng Paragraph 0015, “The processing device 135 may associate each communication quality determined with a location”); and,
a sending module, configured to send the corresponding relationship to a target client logged in by using the target account to display the location information and the signal strength information on the target client (Tseng Paragraph 0011, “Data concerning communication quality may be collected by multiple vehicles and aggregated in a database at the remote server 105. The remote server 105 may periodically transmit updated connectivity maps to one or more vehicles 100”).
Tseng does not explicitly teach that the vehicle is a scooter and that the target client is logged in to a target account.
Luke teaches that the vehicle is a scooter (Luke Paragraph 0055, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters”) and that the target client is logged in to a target account (Luke Paragraph 0069, “The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the vehicle being a scooter and the target client logging into an account. Electric scooters are common in many places and provide convenience while also having little to no emissions (Luke Paragraph 0055 &0059, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters and motorbikes represented by electric vehicle 110 in place of combustion engine scooters and motorbikes, thereby alleviating air pollution, as well as reducing noise”). Having the client login to an account provides convenience of accessing, reserving and paying for the scooter (Luke Paragraph 0069, “The user may have an account associated with the electric vehicle sharing system 202 and may thus be required to log in to the account in order to request or reserve an electric vehicle for temporary use. The user's account may be tied to a credit card, subscription or other account of the user to be charged for the temporary use of the electric vehicle 110.”) 

27.	Regarding claim 12, Tseng modified further teaches a system wherein the acquiring module comprises an acquiring unit, configured to acquire the position information by using a global positioning service (GPS) system (Tseng Paragraph 0012, “The navigation system 130 may include a Global Positioning System (GPS) receiver configured to triangulate the position of the vehicle 100”); and,
a detecting unit, configured to detect the signal strength information by using a first wireless communication device(Tseng Paragraph 0015, “The processing device 135 may determine the current location from the navigation system 130 and the communication quality from the communication interface 120. The communication quality may be based on any number of factors such as, e.g., a signal strength”).
Tseng does not explicitly teach that the vehicle is a scooter.
Luke teaches that the vehicle is a scooter (Luke Paragraphs 0055 and 0059, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters”) and that he scooter has a GPS system (Luke Paragraph 0066, “The mobile device of the user, the user interface or navigation system of the electric vehicle, and/or the electric vehicle sharing management system server 106 may be informed of the location of the electric vehicle 110 at any time by GPS signals or other location data sent from a GPS module disposed in the electric vehicle 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the vehicle being a scooter. Electric scooters are common in many places and provide convenience while also having little to no emissions (Luke Paragraph 0055, “The ability to conveniently access electric vehicles for sharing and charged batteries for those vehicles throughout a city or region may allow the use of all-electric scooters and motorbikes represented by electric vehicle 110 in place of combustion engine scooters and motorbikes, thereby alleviating air pollution, as well as reducing noise”).
28.	Regarding claim 13, Tseng modified by Luke further teaches an electric scooter wherein the acquiring module comprises a receiving unit, configured to receive the position information and the signal strength information of the electric scooter from an electric scooter other than the electric scooter (Tseng Paragraph 0011, “Some or all of the connectivity map stored in the memory device 125 may be generated from partial or whole connectivity maps received from other vehicles via a vehicle-to-vehicle communication protocol. In some possible approaches, the connectivity map may be received from the remote server 105”, The connectivity map contains both position and location information).
Tseng does not explicitly teach a second wireless communication device mounted on the electric scooter.
	Luke teaches a second wireless communication device mounted on the electric scooter (Luke Paragraph 0089, “The communications subsystem 406 may, for example, include one or more modems 452, or one or more Ethernet or other types of communications cards or components 454”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng to incorporate the teachings of Luke of the “may have multiple communicable couplings… to provide redundant and/or failover communications capabilities”).

29.	Regarding claim 19, Tseng modified by Luke further teaches a storage medium, wherein the storage medium stores a computer program; and the computer program is configured to execute the method as claimed in claim 1 in running (Tseng Paragraph 0009, “The system 115 includes a communication interface 120, a memory device 125, a navigation system 130, and a processing device 135”, Fig. 2).

30.	Regarding claim 20, Tseng modified by Luke further teaches an electronic apparatus, wherein the electronic apparatus comprises a memory and a processor, the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 1 in running (Tseng Paragraph 0009, “The system 115 includes a communication interface 120, a memory device 125, a navigation system 130, and a processing device 135”, Fig. 2).

31.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US Patent Publication No. 20150281906) in view of Luke (US Patent Publication No. 20170039631) and further in view of Koie (US Patent Publication No. 20110193721).
32.	Regarding claim 6, Tseng modified by Luke further teaches a method wherein the signal strength is detected and the corresponding relationship is sent to the target client (Tseng Paragraphs 0011, 0012 and 0015).
	Tseng does not teach detecting a target operation performed on the electric scooter, wherein the target operation is used for locking the electric scooter and in a case that signal strength of the 
	Koie teaches detecting a target operation, wherein the target operation is used for locking the electric scooter (“When the LAN transmission reception device 7 receives the seatbelt signal, the door open/close signal, the door lock signal or the like via the in-vehicle LAN 13, the LAN transmission reception device 7 inputs the received signal to the controller 2”, This means that a locking operation is being detected).
	Koie teaches in a case that signal strength of the wireless signal at a first position where the electric scooter is located is less than a target threshold, sending out prompt information through the electric scooter before locking the electric scooter in response to the target operation, wherein the prompt information is used for prompting that the signal strength of the wireless signal at the first position is less than the target threshold (Koie Paragraph 0045, “The in-vehicle communication apparatus 1 appropriately give a user a recognition that the vehicle stop position is within an area where the wireless communication device 3 and the mobile wireless communication network is impossible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke to incorporate the teachings of Koie of detecting a lock operation and notifying the user of the signal strength not being at a location with a high enough signal strength. Doing so would make sure that the location where the user is locking and leaving the scooter has an acceptable signal strength (Koie Paragraphs 0007 and 0008, “When vehicle stop position is outside the communication range of the mobile communication network, a user may get away from the vehicle while not recognizing that the vehicle stop position is outside the communication range”, “It is an objective of the present invention to provide an in-vehicle communication apparatus that can appropriately give a user a recognition that vehicle stop position is within an area where wireless communication between a wireless communication device and a mobile communication network is impossible, when the vehicle stop position is within such an area”)

33.	Regarding claim 14, Tseng modified by Luke further teaches an electric scooter wherein the computer program is further configured to detect the signal strength is and send the corresponding relationship to the target client (Tseng Paragraphs 0011, 0012 and 0015).
Koie teaches detecting a target operation, wherein the target operation is used for locking the electric scooter (“When the LAN transmission reception device 7 receives the seatbelt signal, the door open/close signal, the door lock signal or the like via the in-vehicle LAN 13, the LAN transmission reception device 7 inputs the received signal to the controller 2”, This means that a locking operation is being detected).
	Koie teaches in a case that signal strength of the wireless signal at a first position where the electric scooter is located is less than a target threshold, sending out prompt information through the electric scooter before locking the electric scooter in response to the target operation, wherein the prompt information is used for prompting that the signal strength of the wireless signal at the first position is less than the target threshold (Koie Paragraph 0045, “The in-vehicle communication apparatus 1 appropriately give a user a recognition that the vehicle stop position is within an area where the wireless communication device 3 and the mobile wireless communication network is impossible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke to incorporate the teachings of Koie of detecting a lock operation and notifying the user of the signal strength not being at a location with a When vehicle stop position is outside the communication range of the mobile communication network, a user may get away from the vehicle while not recognizing that the vehicle stop position is outside the communication range”, “It is an objective of the present invention to provide an in-vehicle communication apparatus that can appropriately give a user a recognition that vehicle stop position is within an area where wireless communication between a wireless communication device and a mobile communication network is impossible, when the vehicle stop position is within such an area”)

34.	Claims 7-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US Patent Publication No. 20150281906) in view of Luke (US Patent Publication No. 20170039631) and further in view of Tukmanov (US Patent Publication No. 20200252851).
35.	Regarding claims 7-9, Tseng modified by Luke further teaches a method wherein the signal strength of the wireless signal is detected and the corresponding relationship is sent to the target client logged in by using the target account (Tseng Paragraphs 0011, 0012 and 0015).
Tseng does not teach that the method further comprises detecting that signal strength of the wireless signal at a second position where the electric scooter is located is less than a target threshold after ending use of the electric scooter through the target account; determining a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, controlling the electric scooter to move from the second position to the third position by a motor of the electric scooter.
Tukmanov teaches detecting that signal strength of the wireless signal at a second position where the electric scooter is located is less than a target threshold after ending use of the electric It then measures the signal strength and direction of the base station (step 103) and having determined that it is not close to the threshold signal quality it moves in the direction away from the base station to a second position 81, where the autonomous vehicle determines that the signal quality has now deteriorated to below a threshold (step 105), and that a handover is possible to another base station 2 (step 106). Being now within range of the second base station the autonomous vehicle then moves to a third position 82”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke to incorporate the teachings of Tukmanov of automatically moving the scooter to an area with a higher signal strength. Doing so would would ensure that the vehicle moves to a location with stronger signals before it stops (Tukmanov Paragraph 0006, “According to the invention, there is provided a wireless access communications access point equipment, arranged to identify a location requiring improved wireless coverage and to move to that location”).

36.	Regarding claims 15-17, Tseng further teaches an electric scooter wherein the computer program is further configured to execute the following program module when being executed by the processor (Tseng Paragraph 0009, “The system 115 includes a communication interface 120, a memory device 125, a navigation system 130, and a processing device 135”, Fig. 2)
a second detecting module, configured to, after sending the corresponding relationship to the target client logged in by using the target account, detect that signal strength of the wireless signal at a 
Tseng does not teach a determining module, configured to determine a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, a control module, configured to control the electric scooter to move from the second position to the third position by a motor of the electric scooter.
a determining module, configured to determine a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, a control module, configured to control the electric scooter to move from the second position to the third position by a motor of the electric scooter (Tukmanov Paragraph 0043, “It then measures the signal strength and direction of the base station (step 103) and having determined that it is not close to the threshold signal quality it moves in the direction away from the base station to a second position 81, where the autonomous vehicle determines that the signal quality has now deteriorated to below a threshold (step 105), and that a handover is possible to another base station 2 (step 106). Being now within range of the second base station the autonomous vehicle then moves to a third position 82”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke to incorporate the teachings of Tukmanov of automatically moving the scooter to an area with a higher signal strength. Doing so would would ensure that the vehicle moves to a location with stronger signals before it stops (Tukmanov Paragraph 0006, “According to the invention, there is provided a wireless access communications access point equipment, arranged to identify a location requiring improved wireless coverage and to move to that location”).

37.	Claims 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US Patent Publication No. 20150281906) in view of Luke (US Patent Publication No. 20170039631) and further in view of Koie (US Patent Publication No. 20110193721) and Tukmanov (US Patent Publication No. 20200252851).
38.	Regarding claim 10, Tseng modified by Luke and Koie further teaches a method wherein the signal strength of the wireless signal is detected and the corresponding relationship is sent to the target client logged in by using the target account (Tseng Paragraphs 0011, 0012 and 0015).
Tseng does not teach that the method further comprises detecting that signal strength of the wireless signal at a second position where the electric scooter is located is less than a target threshold after ending use of the electric scooter through the target account; determining a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, controlling the electric scooter to move from the second position to the third position by a motor of the electric scooter.
Tukmanov teaches detecting that signal strength of the wireless signal at a second position where the electric scooter is located is less than a target threshold after ending use of the electric scooter through the target account; determining a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, controlling the electric scooter to move from the second position to the third position by a motor of the electric scooter (Tukmanov Paragraph 0043, “It then measures the signal strength and direction of the base station (step 103) and having determined that it is not close to the threshold signal quality it moves in the direction away from the base station to a second position 81, where the autonomous vehicle determines that the signal quality has now deteriorated to below a threshold (step 105), and that a handover is possible to another base station 2 (step 106). Being now within range of the second base station the autonomous vehicle then moves to a third position 82”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke-Koie to incorporate the teachings of Tukmanov of automatically moving the scooter to an area with a higher signal strength. Doing so would ensure that the vehicle moves to a location with stronger signals before it stops (Tukmanov Paragraph 0006, “According to the invention, there is provided a wireless access communications access point equipment, arranged to identify a location requiring improved wireless coverage and to move to that location”).

39.	Regarding claim 18, Tseng further teaches an electric scooter wherein the computer program is further configured to execute the following program module when being executed by the processor (Tseng Paragraph 0009, “The system 115 includes a communication interface 120, a memory device 125, a navigation system 130, and a processing device 135”, Fig. 2)
a second detecting module, configured to, after sending the corresponding relationship to the target client logged in by using the target account, detect that signal strength of the wireless signal at a second position where the electric scooter is located is less than a target threshold after ending use of the electric scooter through the target account (Tseng Paragraphs 0012 and 0015).
Tseng does not teach a determining module, configured to determine a third position on the movement path according to the established corresponding relationship, wherein signal strength of the wireless signal at the third position is greater than or equal to the target threshold; and, a control module, configured to control the electric scooter to move from the second position to the third position by a motor of the electric scooter.
It then measures the signal strength and direction of the base station (step 103) and having determined that it is not close to the threshold signal quality it moves in the direction away from the base station to a second position 81, where the autonomous vehicle determines that the signal quality has now deteriorated to below a threshold (step 105), and that a handover is possible to another base station 2 (step 106). Being now within range of the second base station the autonomous vehicle then moves to a third position 82”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Tseng-Luke to incorporate the teachings of Tukmanov of automatically moving the scooter to an area with a higher signal strength. Doing so would ensure that the vehicle moves to a location with stronger signals before it stops (Tukmanov Paragraph 0006, “According to the invention, there is provided a wireless access communications access point equipment, arranged to identify a location requiring improved wireless coverage and to move to that location”).

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662